 

Exhibit 10.52

 

RESTRICTED STOCK GRANT AGREEMENT
PURSUANT TO BURLINGTON STORES, INC.
2013 OMNIBUS INCENTIVE PLAN

THIS AWARD AGREEMENT (the “Award Agreement”) is entered into as of
_________________between Burlington Stores, Inc. (formerly Burlington Holdings,
Inc.), a Delaware corporation (the “Company”), and _____________ (the
“Participant”).  Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Burlington Stores, Inc. 2013 Omnibus Incentive Plan
(the “Plan”).

Recitals

WHEREAS, the Participant is an employee of Burlington Stores, Inc.;

WHEREAS, the Company has adopted the Plan providing for the grant under certain
circumstances of certain equity incentive awards, including shares of Restricted
Stock;

WHEREAS, the Company, under the terms and conditions set forth below, desires to
grant Participant an Award of Restricted Stock (the “Award”) pursuant to the
terms set forth in the Plan; and

WHEREAS, in consideration of the grant of the Award and other benefits, the
Participant is willing to accept the Award provided for in this Award Agreement
and is willing to abide by the obligations imposed on him under this Award
Agreement and the Plan.

Provisions

NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, the Company and the Participant,
intending to be legally bound, hereby agree as follows:

1.Restricted Stock Award.  The Company hereby grants to the Participant, subject
to the terms and conditions set forth or incorporated herein, an Award
consisting of a total of __________ shares of Common Stock, subject to
adjustment under the Plan (the “Shares”).  Upon the execution and delivery of
this Award Agreement, the Company will, subject to Section 5 below, issue to the
Participant the Shares granted hereunder, and such Shares shall constitute
Restricted Stock pursuant to the Plan.

2.Effect of the Plan.  The Award granted under this Award Agreement is subject
to all of the terms and conditions of the Plan, which are incorporated by
reference and made a part of this Award Agreement.  The Participant will abide
by, and the Award granted to the Participant will be subject to, all of the
provisions of the Plan and of this Award Agreement, together with all rules and
determinations from time to time issued by the Committee established to
administer the Plan.

 

--------------------------------------------------------------------------------

 

3.Restriction Period.  The Restriction Period applicable to the Award granted
hereunder is as follows: 

 

(a)

All Shares shall be unvested at issuance.  Subject to Section 3(b) below, 25% of
the Shares shall vest on each of the first, second, third and fourth anniversary
date of this Award Agreement (or the following business day if such date is not
a business day) if the Participant remains continuously employed by the Company
on such date.

 

(b)

Following a Change in Control, vesting of unvested Shares shall not accelerate
by reason of such Change in Control; provided, however, that 100% of the Shares
shall vest if, within the one year period immediately following a Change in
Control, the employment of the Participant is terminated by the Company or by
the Subsidiary without Cause.

 

(c)

All unvested Shares shall automatically be forfeited (and shall not vest) if the
Participant’s employment with the Company shall terminate for any reason (other
than as provided in Section 3(b) above in the case of termination by the Company
without Cause following a Change in Control) prior to the earlier of the date on
which they otherwise would have vested pursuant to Section 3(a) above.

 

(d)

Participant shall be entitled to receipt of all dividends paid by the Company on
its Shares, as and when such dividends are declared and paid to holders of
Shares; provided, any dividends on unvested Shares shall be held and paid to
Participant within 10 days after the vesting of such Shares after becoming
vested.

4.Withholding Taxes.  The Committee may make such provision for any applicable
federal or state the withholding obligations of the Company pursuant to Section
14.4 of the Plan.  In addition, at least sixty (60) days prior to the time of
vesting of any Shares granted under this Award Agreement, the Company will give
notice thereof to the Participant.  Participant shall deliver to the Company an
amount in cash sufficient to satisfy all United States federal, state and local
and non-United States tax of any kind (including Participant’s FICA and SDI
obligations) which the Board, in its sole discretion, deems necessary to be
withheld or remitted with respect to the Shares in order to comply with the U.S.
Internal Revenue Code of 1986, as amended, and/or any other applicable law, rule
or regulation (the “Minimum Withholding Tax”).  Alternatively, at the
Participant’s election, exercisable on or before ten (10) days prior to the date
of vesting of such Shares, the Company shall have the right and power to deduct
or withhold a number of Shares having a Fair Market Value (as determined by the
Board as of the date of vesting thereof) equal to the Minimum Withholding Tax;
provided, however, that such option shall be deemed to have been exercised in
the case of accelerated vesting pursuant to Section 3(b) in the case of
termination of Participant’s employment by the Company or the Subsidiary
following a Change in Control.  Participant shall remain responsible for the
payment of any remaining taxes payable on account of the vesting of Shares.

5.Delivery of Stock.  Shares granted pursuant to this Award Agreement will be
held in escrow by the Company on the Participant’s behalf during any period of
restriction thereon and will bear an appropriate legend specifying the
applicable restrictions thereon.  Whenever

2

--------------------------------------------------------------------------------

 

Shares subject to the Award are released from restriction, the Company shall
issue such unrestricted Shares.  The Company shall follow all requisite
procedures to deliver such Shares to Participant; provided, however, that such
delivery may be postponed to enable the Company to comply with applicable
procedures, regulations or listing requirements of any governmental agency,
stock exchange or regulatory agency.  Alternatively, at the Company’s
discretion, shares may be held by the Company or its transfer agent on the
Participant’s behalf in book entry form. 

6.Transferability of Award.  This Award may only be transferred by will, and by
the laws of descent and distribution.  The terms of this Award, including the
restriction and vesting provisions set forth in Section 3, shall be binding upon
the executors, administrators, successors and assigns of the Participant.

7.Adjustment Upon Changes in Shares.  In the event of a Section 4.2 Event, the
adjustments provided for in Section 4.2(b) of the Plan shall be made to the
number of Shares subject to the Award hereunder.

8.Section 83(b) Election.  Participant agrees to inform the Company promptly,
and provide a copy of the election filed by the Participant with the Internal
Revenue Service, if the Participant makes an election under Section 83(b) of the
Code to treat any portion of this Award as taxable compensation prior to the
time the restrictions are removed from the Shares subject to this Award.

9.Amendments; Termination of Plan.  The Board may amend this Award or terminate
the Plan in accordance with Section 12.1 of the Plan.

10.Interpretation.  Any dispute regarding the interpretation of this Award shall
be submitted by Participant or the Company to the Committee, which shall review
such dispute at its next regular meeting. The resolution of such a dispute by
the Committee shall be final and binding on the Company and on the Participant.

11.Notices.  All notices to the Company must be in writing, addressed and
delivered or mailed to 1830 Route 130 North, Burlington, NJ 08016, Attention:
General Counsel.  All notices to the Participant must be in writing addressed
and delivered or mailed to Participant at the address shown on the records of
the Company.

12.Governing Law; Severability.  This Award Agreement, and all determinations
made and actions taken pursuant thereto, shall be governed under the laws of the
State of Delaware.  If any part of this Award Agreement shall be determined to
be invalid or unenforceable, such part shall be ineffective only to the extent
of such invalidity or unenforceability, without affecting the remaining portions
hereof.

13.Non-Compete, Non-Solicitation; Confidentiality.  

 

(a)

In further consideration of the Award granted to Participant hereunder,
Participant acknowledges and agrees that during the course of Participant’s
employment with the Company and its Subsidiaries Participant shall become
familiar, and during Participant’s employment with the predecessors of the
Company and its Subsidiaries, Participant has become familiar, with the
Company’s trade secrets

3

--------------------------------------------------------------------------------

 

 

and with other confidential information and that Participant’s services have
been and shall be of special, unique and extraordinary value to the Company and
its Subsidiaries, and therefore, Participant agrees that, during his or her
employment with the Company and its Subsidiaries and, if the Participant
terminates his or her employment with the Company and its Subsidiaries for any
reason, for a period of one year thereafter (the “Non-Compete Period”),
Participant shall not directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant or otherwise) own any interest in, operate, invest in, manage,
control, participate in, consult with, render services for (alone or in
association with any person or entity), in any manner engage in any business
activity on behalf of a Competing Business within any geographical area in which
the Company or its Subsidiaries currently operates or plans to operate.  Nothing
herein shall prohibit Participant from being a passive owner of not more than 2%
of the outstanding stock of any class of a corporation which is publicly traded,
so long as Participant has no active participation in the business of such
corporation.  For purposes of this paragraph, “Competing Business” means each of
the following entities, together with their respective subsidiaries and
affiliates: TJ Maxx, Marshall’s, Ross Stores, Steinmart, Century 21, Forman
Mills, and Schottenstein Stores. 

 

(b)

During the Non-Compete Period, Participant shall not, directly or indirectly,
and shall ensure that any person or entity controlled by Participant does not,
(i) induce or attempt to induce any employee of the Company or any Subsidiary to
leave the employ of the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any Subsidiary and any employee thereof,
(ii) hire, directly or through another person, any person (whether or not
solicited) who was an Participant of the Company or any Subsidiary at any time
within the one year period before Participant’s termination from employment,
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, assist any Competing
Business or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Subsidiary (Participant understands that any person or entity that Participant
contacted during the one year period prior to the date of Participant’s
termination of employment for the purpose of soliciting sales from such person
or entity shall be regarded as a “potential customer” of the Company and its
Subsidiaries as to whom the Company has a protectible proprietary interest) or
(iv) make or solicit or encourage others to make or solicit directly or
indirectly any defamatory statement or communication about the Company or any of
its Subsidiaries or any of their respective businesses, products, services or
activities (it being understood that such restriction shall not prohibit
truthful testimony compelled by valid legal process).

 

(c)

Participant acknowledges and agrees that the information, observations and data
(including trade secrets) obtained by Participant while employed by the Company
and its Subsidiaries concerning the business or affairs of the Company and its
Subsidiaries are the confidential information (“Confidential Information”), and

4

--------------------------------------------------------------------------------

 

 

the property, of the Company and/or its Subsidiaries.  Without limiting the
foregoing, the term “Confidential Information” shall be interpreted as broadly
as possible to include all observations, data and other information of any sort
that are (i) related to any past, current or potential business of the Company
or any of its Subsidiaries or any of their respective predecessors, and any
other business related to any of the foregoing, and (ii) not generally known to
and available for use by those within the line of business or industry of the
Company or by the public (except to the extent such information has become
generally known to and available for use by the public as a direct or indirect
result of Participant’s acts or omissions) including all (A) work product; (B)
information concerning development, acquisition or investment opportunities in
or reasonably related to the business or industry of the Company or any of its
Subsidiaries of which Participant is aware or becomes aware during the term of
his employment; (C) information identifying or otherwise concerning any current,
former or prospective suppliers, distributors, contractors, agents or customers
of the Company or any of its Subsidiaries; (D) development, transition,
integration and transformation plans, methodologies, processes and methods of
doing business; (E) strategic, marketing, promotional and financial information
(including all financial statements), business and expansion plans, including
plans and information regarding planned, projected and/or potential sales,
pricing, discount and cost information; (F) information identifying or otherwise
concerning Participants, independent contractors and consultants; (G)
information on new and existing programs and services, prices, terms, and
related information; (H) the terms of this Award Agreement; (I) all information
marked, or otherwise designated, as confidential by the Company or any of its
Subsidiaries or which Participant should reasonably know is confidential or
proprietary information of the Company or any of its Subsidiaries; (J) all
information or materials similar or related to any of the foregoing, in whatever
form or medium, whether now existing or arising hereafter (and regardless of
whether merely stored in the mind of Participant or Participants or consultants
of the Company or any of its Subsidiaries, or embodied in a tangible form or
medium); and (K) all tangible embodiments of any of the foregoing. 

 

(d)

Therefore, Participant agrees that, except as required by law or court order,
including, without limitation, depositions, interrogatories, court testimony,
and the like (and in such case provided that Participant must give the Company
and/or its Subsidiaries, as applicable, prompt written notice of any such legal
requirement, disclose no more information than is so required and seek, at the
Company’s sole cost and expense, confidential treatment where available and
cooperate fully with all efforts by the Company and/or its Subsidiaries to
obtain a protective order or similar confidentiality treatment for such
information), Participant shall not disclose to any unauthorized person or
entity or use for Participant’s own purposes any Confidential Information
without the prior written consent of the Board, unless and to the extent that
the Confidential Information becomes generally known to and available for use by
the public other than as a direct or indirect result of Participant’s acts or
omissions.  Participant shall deliver to the Company at the termination of
Participant’s employment, or at any other

5

--------------------------------------------------------------------------------

 

 

time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (and copies
thereof) embodying or relating to the Confidential Information (including any
work product) or the business of the Company and its Subsidiaries which
Participant may then possess or have under Participant’s control and if, at any
time thereafter, any such materials are brought to Participant’s attention or
Participant discovers them in his possession or control, Participant shall
deliver such materials to the Company immediately upon such notice or
discovery. 

14.Enforcement.

 

(a)

Participant acknowledges and agrees that the Company entered into this Award
Agreement in reliance on the provisions of Section 13 and the enforcement of
this Award Agreement is necessary to ensure the preservation, protection and
continuity of the business of the Company and its Subsidiaries and other
Confidential Information and goodwill of the Company and its Subsidiaries to the
extent and for the periods of time expressly agreed to herein.  Participant
acknowledges and agrees that he has carefully read this Award Agreement and has
given careful consideration to the restraints imposed upon Participant by this
Award Agreement, and is in full accord as to their necessity for the reasonable
and proper protection of confidential and proprietary information of the Company
and its Subsidiaries now existing or to be developed in the future.  Participant
expressly acknowledges and agrees that each and every restraint imposed by this
Award Agreement is reasonable with respect to subject matter, time period and
geographical area.

 

(b)

Notwithstanding any provision to the contrary herein, the Company or its
Subsidiaries may pursue, at its discretion, enforcement of Section 13 in any
court of competent jurisdiction (each, a “Court”).

 

(c)

Whenever possible, each provision of this Award Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Award Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Award Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.  More
specifically, if any Court determines that any of the covenants set forth in
Section 13 are overbroad or unreasonable under applicable law in duration,
geographical area or scope, the parties to this Award Agreement specifically
agree and authorize such Court to rewrite this Award Agreement to reflect the
maximum duration, geographical area and/or scope permitted under applicable law.

 

(d)

Because Participant’s services are unique and because Participant has intimate
knowledge of and access to confidential information and work product, the
parties hereto agree that money damages would not be an adequate remedy for any

6

--------------------------------------------------------------------------------

 

 

breach of Section 13, and any breach of the terms of Section 13 would result in
irreparable injury and damage to the Company and its Subsidiaries for which the
Company and its Subsidiaries would have no adequate remedy at law.  Therefore,
in the event of a breach or threatened breach of Section 13, the Company or its
successors or assigns, in addition to any other rights and remedies existing in
their favor at law or in equity, shall be entitled to specific performance
and/or immediate injunctive or other equitable relief from a Court in order to
enforce, or prevent any violations of, the provisions hereof (without posting a
bond or other security), without having to prove damages.  The terms of this
Section 14 shall not prevent the Company or any of its Subsidiaries from
pursuing any other available remedies for any breach or threatened breach of
this Award Agreement, including the recovery of damages from Participant. 

[Remainder of page intentionally left blank.]
[Signature page follows.]

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
duly executed as of the date first above written.

 

 

BURLINGTON STORES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

ACCEPTANCE

Participant hereby acknowledges receipt of a copy of the Plan, represents that
Participant has read and understands the terms and provisions thereof, and
accepts this Award subject to all the terms and conditions of the Plan and this
Award Agreement.  Participant acknowledges that there may be adverse tax
consequences associated with this Award or disposition of the Shares associated
with this Award and that Participant should consult a tax adviser.

 

 

__________________________________
Participant

 